Citation Nr: 0022736	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-05 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to August 1970.  

This case came to the Board of Veterans' Appeals (Board) 
originally on appeal from a May 1995 determination by the 
Vocational Rehabilitation and Counseling Division at the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans (VA) 


FINDINGS OF FACT

1.  The veteran has been employed by the United Status Postal 
Service from 1973 to the current time. 

2.  The veteran participated in vocational rehabilitation 
training from 1974 to 1979, when he terminated the training 
on his own.  

3.  The veteran's delimiting date, which was extended on one 
occasion, for vocational rehabilitation training is 
August 31, 1983.

4.  Prior to the expiration of his delimiting date, the 
veteran's medical disabilities did not makes it infeasible 
for the veteran to participate in a vocational rehabilitation 
program.

5.  The veteran has overcome his employment handicap and does 
not currently have an employment handicap.


CONCLUSION OF LAW

Entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code is denied.  38 U.S.C.A. §§ 3102, 3103 
(West 1991); 38 C.F.R. §§ 21.42, 21.51 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a plausible claim.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Historically, the record shows that the veteran had active 
military service from September 1966 to August 1970.  
Following his discharge from service, the veteran was granted 
service connection for a skin disorder in a November 1970 
rating decision.  This disability was rated as 10 percent 
disabling effective September 1970.  The veteran was notified 
of this action in a November 24, 1970 letter.  In a July 1971 
rating decision, he was granted entitlement to service 
connection for otitis externa, rated as non-compensable 
effective September 1970.  In an October 1971 rating 
decision, the veteran's skin disorder was reevaluated and a 
50 percent rating was granted effective September 3, 1971.  
At this point, the veteran had psoriasis which extensively 
covered both exposed and non-exposed areas of the veteran's 
body, approximately 1/3 of the veteran's body.

In February 1973, the veteran was hired by the United States 
Postal Service.  

In December 1973, the veteran applied for vocational 
rehabilitation benefits.  Another application was submitted 
in January 1994.  The veteran was thereafter provided 
counseling and evaluation.  The counselor discussed with him 
the fact that he was still working and that he might not be 
able to complete a Bachelor's Degree within his time limits 
for Chapter 31 benefits.  It was indicated that the 
expiration of eligibility was August 31, 1979.  In addition, 
they discussed the veteran attending Rhode Island Junior 
College with a later transfer to Bryant College.  After 
counseling and evaluation, the veteran was found to be 
entitled to Chapter 31 benefits and he began attending Rhode 
Island Junior College while maintaining employment with the 
United States Postal Service.  During the next few years, the 
veteran was intermittently hospitalized for his skin disorder 
and lost time from school and employment.  He was granted 
temporary total ratings for those hospitalizations.  

In October 1976, the veteran was accepted at Bryant College 
and began attending classes under the Chapter 31 program at 
that institution.  

In September 1978, the veteran was granted service connection 
for depression as secondary to his skin disorder.  A 10 
percent rating was assigned effective February 1977.  

In January 1979, the veteran attended a VA counseling 
session.  At that time, the veteran discussed with the 
counselor changing his program from accounting to management.  
The counselor explored the area of further testing.  In 
addition, it was noted that there had been an increase in the 
veteran's disability level due to the depression.  The 
counselor noted that this opened the door to a possible 
extension of Chapter 31 benefits.  The counselor drew up a VA 
Form 22-8606 which set forth conditions upon which the 
veteran's benefits could be continued for 4 more years, until 
August 31, 1983.  Specifically, the veteran would be required 
to reduce to half-time, have Bryant College indicate which 
accounting classes could transfer to his new choice of 
management and which would allow the veteran to complete a 
Bachelor of Science degree within 12 and 3/4 months, and that 
the veteran would maintain grades of "C" or better.  The 
veteran was schedule to resume counseling in June 1979 to 
change his objective to "management" if he had satisfied 
the set forth conditions.  The Board notes that although the 
veteran currently asserts that he was never told of the time 
limits with regard to his Chapter 31 benefits, the record 
clearly shows that he was so informed.  

In June 1979, the veteran resumed counseling.  At that time, 
the veteran indicated that he no longer wanted to change his 
objective to "management."  Instead, the veteran expressed 
interest in the finance area which was compatible with his 
accounting experience.  Thereafter, the veteran enrolled in 
two finance courses and reduced his training to halftime for 
the Fall semester of 1979.  

In a December 1979 counseling session, the veteran indicated 
that he was dropping out of school.  The counselor noted that 
he had earned 87 hours toward his degree and only needed 33 
more hours.  The veteran expressed being "burned out."  He 
related that he thought he should remain with his well-paying 
job with the Postal Service even though it was not totally 
fulfilling to him.  He related that he thought his skin 
disorder would be a major obstacle in obtaining any other 
type of employment.  The counselor suggested some outside 
help, such as using an outside counseling service on a weekly 
basis.  The counselor expressed that it would be a shame for 
the veteran to come this close to completing his program and 
then quit.  The counselor suggested that perhaps he could 
take a semester off.  The veteran promised to keep in touch 
with the counseling services.  

In January 1980, the veteran indicated that he was dropping 
out of school and would be keeping his job with the Postal 
Service.  He related that he had accumulated pressures of 
family, school, full-time employment, academics, and his 
service-connected disabilities.  

In a March 1980 rating decision, the RO granted an increased 
rating of 30 percent for the veteran's depression.  In a 
January 1981 rating decision, the 30 percent rating was 
reduced to non-compensable.  Over the years, the veteran 
maintained his employment with the United Status Postal 
Service and is still employed by that Government agency.  

Currently, the veteran seeks an extension of the veteran's 
basic 12-year period of eligibility for receiving vocational 
rehabilitation training under the Chapter 31 program.  The 
veteran asserts that his service-connected skin disorder had 
caused him to have psychological problems over the years 
which periodically prevented him from participating in 
various activities including educational endeavors.  He 
maintains that he went to work as best that he could.  He 
related that within his employment, he was able to work in 
areas in which his contact with the public was limited.  The 
veteran maintains that currently there are better medications 
which control his skin disorder more effectively and prevent 
exacerbations on his face and head.  The veteran asserts that 
in the past, exacerbations in those areas prevented him from 
wanting to be in the public eye.  The veteran contends that 
these past exacerbations prevented him from getting ahead at 
the Postal Service and from participating in Chapter 31.  The 
veteran also maintains that he is not planning on leaving his 
long-term employment with the Postal Service and indicates 
that his job does not aggravate his service-connected 
disabilities.  However, under the Chapter 31 program, the 
veteran is interested in taking some courses in preparation 
for advancement at his current employment.  

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. § 
3103(b)(3); 38 C.F.R. § 21.42(a).  In this case, the veteran 
was first notified that he had a service-connected disability 
on November 24, 1970.  Thus, his delimiting date was November 
24, 1982.  As noted, it was indicated that his delimiting 
date was August 31, 1979, but this was incorrect.  
Nevertheless, this date was extended to August 31, 1983.  
Regardless, the veteran removed himself from training as of 
January 1980 and did not seek to reenter training for many 
years.  

In light of the foregoing, the Board notes that the veteran's 
period of eligibility ended on August 31, 1983.  However, 38 
U.S.C.A. § 3103(c) permits a veteran to obtain Chapter 31 
benefits after the basic 12-year statutory period of 
eligibility in certain circumstances.  

At the outset, the Board notes that the pertinent law and 
regulation have been amended, and, in the case of the law, 
renumbered during the course of the veteran's claim.  
Therefore the veteran should be evaluated under whichever 
criteria is more favorable.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the substance of the law and 
regulation which apply to the veteran are essentially the 
same and equally favorable.

The pertinent law, 38 U.S.C.A. § 3103, provides the criteria 
for when extensions may be granted.  

The first circumstance is set forth in 38 U.S.C.A. § 
3103(b)(1).  In essence, this section provides that the basic 
12-year period of eligibility shall not begin to run or 
continue to run when a medical condition of the veteran makes 
it infeasible for the veteran to participate in a vocational 
rehabilitation program and the period of eligibility shall 
run again on the first day following the veteran's recovery 
from his medical condition on which it is reasonably 
feasible.  38 U.S.C.A. § 3103(b)(1); 38 C.F.R. § 21.42(c)(1).  
The Board notes that the medical disability prohibiting 
participation in the Chapter 31 program need not be a 
service-connected disability.

In this case, the veteran asserts that, over the years, his 
service-connected skin and psychiatric disabilities 
periodically prevented him from prohibiting in the Chapter 31 
program.  However, under this portion of the law, the Board 
must consider whether within the 12-year basic eligibility 
period, the veteran was prevented for medical reasons from 
participating in Chapter 31 training.  That is, whether 
between January 1980 and August 1983, he was prevented for 
medical reasons for participating in Chapter 31 training.  
This portion of the law does not deal with situations outside 
of the 12-year basic eligibility period.

The Board notes that the veteran terminated training as of 
January 1980.  At that time, he terminated training for a 
variety of reasons, to include due to his service-connected 
disabilities.  In addition, the Board observes that the 
veteran was hospitalized for medical reasons on two 
occasions, in 1982 and in 1983.  However, the Board does not 
find that the veteran's medical disabilities made it 
infeasible for the veteran to participate in a vocational 
rehabilitation program before the expiration of his 
delimiting date.  From January 1980 to the end of August 
1983, the veteran was gainfully employed by the Postal 
Service.  The veteran made clear at the time of his 
termination of benefits that he was more interested in 
retaining his employment than he was in completing his 
Chapter 31 program at that time.  As noted above, counseling 
options were explored, but the veteran determined that he did 
not want to complete his program at that time.  Thus, the 
Board finds that the veteran willingly chose to withdraw from 
the Chapter 31 program prior to the expiration of his 
delimiting date, and that he was not prevented from 
participating in the Chapter 31 program solely due to medical 
reasons between January 1980 and August 1983 as evidenced by 
the fact that he managed to maintain full-time and gainful 
employment during that time period even with some medical 
difficulties.  The primary reason why the veteran did not use 
his Chapter 31 benefits was because he chose to work full-
time instead in a position that was financially satisfactory 
for him, particularly since he had family obligations.  Thus, 
it was not infeasible for him to participate in a vocational 
rehabilitation program.  

The second circumstance is set forth in 38 U.S.C.A. § 
3103(b)(2) which deals with a veteran's type of discharge 
from service.  This section in not applicable.  

The third circumstance is set forth in 38 U.S.C.A. § 
3103(b)(3) which deals with situations where a veteran is not 
assigned at least a 10 percent service-connected disability.  
This section in not applicable.  

A fourth circumstance is set forth in 38 U.S.C.A. § 3103(d) 
which deals with situations where the veteran's disabilities 
are so severe that achievement of a vocational goal is not 
reasonably feasible and the veteran may be provided a program 
of independent living services.  The record does not show nor 
does the veteran assert that his disabilities are near to 
reaching this level of severity.  Thus, this section in not 
applicable.  

The fifth circumstance is set forth in 38 U.S.C.A. § 3103(c) 
which deals with situations where the veteran has a serious 
employment handicap.  The Board must also consider this 
section.  38 U.S.C.A. § 3103(c)(2) pertains to situations 
where the veteran has a serious employment handicap and has 
been previously rehabilitated to the point of employability.  
In this case, the veteran was never deemed to be 
"rehabilitated to the point of employability" under the 
Chapter 31 program.  38 U.S.C.A. § 3103(c)(1) pertains to 
situations where the veteran has a serious employment 
handicap and has not been "rehabilitated to the point of 
employability" under the Chapter 31 program.  Such is the 
case here.  Thus, a determination must be made if the veteran 
has a serious employment handicap which he has not overcome.  

38 U.S.C.A. § 3101(1) and (7) were changed during the course 
of the appeal by Public Law 104-275, § 101(a); however, these 
changes do not apply in this case as those changes only to 
apply to claims after October 9, 1996, the date of enactment 
of the law. See section 101(j) of Public Law 104-275.  
Therefore the Board is considering the old version of 38 
U.S.C.A. § 3101(1); which provides that the term "employment 
handicap" means an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with his 
abilities, aptitudes, and interests.  In addition the Board 
will consider the old version of 38 U.S.C.A. § 3101(7) (West 
1991), which provides that the term serious employment 
handicap means a significant impairment of a veteran's 
ability to prepare for, obtain, or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interest.

A prerequisite to a determination that the veteran has a 
serious employment handicap is a determination that he has an 
employment handicap.  In this case, the RO determined that 
although the veteran has an employment handicap, he had 
overcome that employment handicap.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has rendered a case 
which directly affected the adjudication of claims of basic 
eligibility for vocational rehabilitation training under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.  In the case of Davenport v. Brown, 7 Vet. App. 476 
(1995), the Court held that the requirement of 38 C.F.R. § 
21.51(c) that a veteran's service-connected disability must 
"materially contribute" to the veteran's employment handicap 
is inconsistent with 38 U.S.C.A. § 3102 and, not authorized.  
The Court stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language, requiring a causal nexus 
between a veteran's service-connected disability and the 
veteran's employment handicap, those regulatory provisions 
are "unlawful and set aside."  Davenport, at 486.  In view of 
this and as the veteran filed his claim in 1995 both service-
connected and non-service-connected disabilities must be 
considered to determine any impairment of employability.  
However, in this case, the Board notes that the veteran does 
not contend that his nonservice-connected disabilities 
contribute in any way to an impairment of employability.

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's overall disability must exist in order to receive 
Chapter 31 educational benefits.  In this case, the Board 
concurs with the RO's determination that the veteran has 
overcome his employment handicap and, thus, does not 
currently have an employment handicap.  The veteran has been 
employed since 1973 by the United States Postal Service.  
When the veteran initially left the Chapter 31 program, he 
left in part because he was unwilling to forgo his employment 
with the United States Postal Service even though, at that 
time, he found his work to be less than completely 
fulfilling.  However, since that time, the veteran has moved 
up through the ranks at that Government agency.  The veteran 
was a parts clerk, then a material handler, then a 
distribution clerk, and is currently a general clerk.  The 
veteran has maintained gainful and steady employment for over 
26 years.  The veteran admits that he is not interested in 
leaving his current employment, but wants to advance further 
in that agency by taking computer classes.  In fact, he 
indicated that he intends to eventually retire from the 
United States Postal Service.  

The Board does not question that over the years, the veteran 
has encountered difficulties due to his psychiatric disorder 
as well as, primarily, his skin disorder.  However, 
currently, the veteran's psychiatric disorder is non-
disabling.  Further, although his skin disorder is still 
extensive, the veteran, by his own admission, is currently 
taking effective medication and no longer has any facial or 
head exacerbations which have plagued him in the past.  Thus, 
the veteran personally considers his skin disorder to be 
better now than it has been in the past.  Moreover, the 
veteran currently admits that his current employment does not 
aggravate his serviced-connected disabilities.  Thus, the 
veteran's performance in his present employment is not 
hindered by his disabilities and is consistent with his 
disabilities.  

Basically, the veteran does not assert that he is not 
employed in a field which is consistent with his abilities, 
aptitudes, and interests.  Rather, he asserts that his skin 
disorder has prevented or delayed promotions over the years 
and prevented him from working in areas where he would have 
more contact with the public.  Currently, he is seeking 
classes in computers.  There is no evidence showing that the 
veteran was prevented from taking such computer classes prior 
to the expiration of his delimiting date.  Moreover, while 
the veteran may currently be interested in the computer 
field, there is no evidence showing that his current position 
at the United States Postal Service is not consistent with 
his abilities, aptitudes, and interests.  Basically, the 
veteran wants to take some additional classes to be able to 
change positions at work.  However, that being noted, the 
purpose of the Chapter 31 program is to assist him in 
overcoming an impairment in his ability to prepare for, 
obtain, or retain employment consistent with his abilities, 
aptitudes, and interests.  The veteran has already, albeit 
primarily on his own by choice, overcome his impairment of 
employability.  

In light of the foregoing, the Board concludes that the 
veteran's disabilities do not prevent him from obtaining or 
retaining employment consistent with his abilities, 
aptitudes, and interests.  As such, an employment handicap 
has not been demonstrated as contemplated under 38 U.S.C.A. § 
3102 and 38 C.F.R. § 21.51.  The veteran's claim, therefore, 
must be denied.  The Board has considered the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b).  The evidence, 
however, does not represent an approximate balance of 
positive and negative evidence such as to warrant its 
application.


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

